Title: From Thomas Jefferson to James Madison, 23 August 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Dear Sir
                  
                  Monticello Aug. 23. 04.
               
               Yours of the 18th. & 21st. are recieved, and I now return the papers of Davis, Cathalan, Mansfield, Fitzsimmons, Claiborne, Pichon, Rufini, Wiggenton, Wilson, Lamson, Ridgway, Irving, Barney, & Joy. the situation of the indemnification for the Tunisian property taken by Morris has escaped my present recollection. I take for granted we have been guilty of no unnecessary delay; as were we to go to war with the Bey tomorrow, I would previously do every act of justice due to him. I think the offence he presumes to take at our Commodore not going ashore should be the subject of information to him from Davis that after his injurious detention of Morris he must expect that mark of respect from no officer of the US. until he shall give proper assurance that he will be safe from restraint & injury.—Should we not give peremptory orders for the winding up the affairs of Spain at N. Orleans, & the departure of Casa-Calvo & Morales, or at least the latter? they should be gone before the 1st. of October. Wigginton’s observations as to the description of the person of the holder of a certificate of citizenship are just; & it merits reformation. a particular clerk might be charged with making out the description. the appeal made by Barney to the executive is improper, the Convention having established a different course.—I never recieved the ratification of Georgia.—some other matters in the inclosed papers will be properly subjects for conversation, & the moment I have every thing ready for the arrangements of the government of Orleans (which this day’s or Saturday’s posts will determine) you shall see me at your house: for when I proposed the accomodating your visit to this object, I had forgotten that it was a part of mrs Madison’s plan that her visit and mrs Pichon’s should be made together. with this arrangement I did not intend nor now wish to interfere. I salute you both with affection & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I desire mr Wagner to send you a blank commission for a Commr. of loans in S.C. ready sealed. will you on reciept of it be so good as to sign & forward it to me? as I must send it on blank, & the case is urgent.
               
            